EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 17, line 2, inserting -- which-- after “the enhanced image”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claims, the prior art (e.g., US 2006/0182326) discloses a method of image-guided radiation (fig. 1), the method comprising: acquiring a pre-treatment image of a patient (par. 39); generating a first set of image data of part or all of the patient using imaging radiation at a first energy level and a second set of image data of part or all of the patient using imaging radiation at a second energy level (par. 45); processing the first and second sets of image data to generate an enhanced image, wherein the enhanced image is relative to the first and second sets of image data, wherein part or all of the image data comprises the target (par. 45); and directing treatment delivery to the target based on the tracking information obtained from the enhanced image (216).
However, the prior art fails to disclose or fairly suggest a method of image-guided radiation, the method including: wherein the enhanced image comprises a combination of the first and second sets of image data and registering the enhanced image with the pre-treatment image to obtain a registration result, in combination with all of the other recitations in the claim. 

Regarding claim 8 and its dependent claims, the prior art also discloses a corresponding system.
However, the prior art fails to disclose or fairly suggest a system, including: a processor, operatively coupled with the radiation source, to: register the enhanced image with a pre-treatment image of the target to obtain a registration result; wherein the enhanced image comprises a combination of the first and second sets of image data, in combination with all of the other recitations in the claim. 

Regarding claim 15 and its dependent claims, the prior art also discloses a corresponding medium.
However, the prior art fails to disclose or fairly suggest a non-transitory machine readable medium that, when executed by a processor, causes the processor to: register, by the processor, the enhanced image with a pre-treatment image of the target to obtain a registration result; wherein the enhanced image comprises a combination of the first and second sets of image data, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on July 8, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10485989 and/or 10843010 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884